IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IN RE ROOSEVELT-BENTMAN TRUST              : No. 89 EM 2016
FOR AMERICAN VOTERS                        :
                                           :
                                           :
PETITION OF: PETER J. WIRS,                :
TRUSTEE                                    :
                                           :


                                      ORDER



PER CURIAM

      AND NOW, this 11th day of August, 2016, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.